                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

M & G USA CORPORATION, et al.,1                               Case No. 17-12307 (BLS)

                                   Debtors.                   (Jointly Administered)

                                                              Ref. Docket No. 2048

    CERTIFICATION OF NO OBJECTION (NO ORDER REQUIRED) REGARDING
      TWELFTH MONTHLY APPLICATION OF CRAIN CATON & JAMES FOR
     ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND FOR
    REIMBURSEMENT OF EXPENSES AS SPECIAL COUNSEL TO THE DEBTORS
     FOR THE PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

         The undersigned hereby certifies that, as of the date hereof, other than as set forth below,

he has received no answer, objection, or other responsive pleading to the Twelfth Monthly

Application of Crain Caton & James (“Crain Caton”) for Allowance of Compensation for

Services Rendered and for Reimbursement of Expenses as Special Counsel to the Debtors for the

Period from October 1, 2018 Through October 31, 2018 (Docket No. 2048) (the “Application”)

filed on November 6, 2018 with the U.S. Bankruptcy Court for the District of Delaware (the

“Court”).

         Pursuant to the Notice of the Application, objections to the Application were to be filed

and served no later than November 27, 2018, at 4:00 p.m. prevailing Eastern Time.

         The undersigned further certifies that he has caused the review of the Court’s docket in

this case and no answer, objection, or other responsive pleading to the Application appears

thereon.


1
    The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
    follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers
    USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA Holding,
    LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments,
    Inc. (9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston,
    Texas 77067.

                                                         1
               In accordance with the Court’s Order Authorizing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals (Docket No. 308), the Debtors

are authorized to pay Crain Caton $48,738.40, which represents 80% of the fees ($60,923.00),

and $0.00, which represents 100% of the expenses requested in the Application, for the period

October 1, 2018 through October 31, 2018, upon the filing of this certificate and without the

need for entry of a Court order approving the Application.

Dated: November 29, 2018                         PACHULSKI STANG ZIEHL & JONES LLP

                                                 /s/ Joseph M. Mulvihill
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 James E. O'Neill (DE Bar No. 4042)
                                                 Joseph M. Mulvihill (DE Bar No. 6061)
                                                 919 N. Market Street, 17th Floor
                                                 P.O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Telephone:     (302) 652-4100
                                                 Facsimile:     (302) 652-4400
                                                 Email:         ljones@pszjlaw.com
                                                                joneill@pszjlaw.com
                                                                jmulvihill@pszjlaw.com

                                                 and

                                                 JONES DAY

                                                 Scott J. Greenberg
                                                 Stacey L. Corr-Irvine
                                                 250 Vesey Street
                                                 New York, NY 10281
                                                 Telephone:     (212) 326-3939
                                                 Facsimile:     (212) 755-7306
                                                 Email:         sgreenberg@jonesday.com
                                                                scorrirvine@jonesday.com

                                                 and




                                                2
Carl E. Black
901 Lakeside Avenue
Cleveland, Ohio 44114
Telephone: (216) 586-7035
Facsimile:    (216) 579-0212
Email:        ceblack@jonesday.com

Co-Counsel for the Debtors and Debtors in
Possession




3
